DETAILED ACTION
	The Response filed 11 August 2021 has been entered.  Claims 1-13 remain pending.  Claims 14-20 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11 August 2021 have been fully considered but they are not persuasive in view of the previously cited prior art - Nguyen (US 4,081,027).
The applicant argues with respect to independent claims 1 and 8 on pgs. 4-6 of the Response that the prior art lacks “a first material volume with a hardened portion that is of a different hardness than a soft portion of the first material volume, the first material volume composed of at least a hardenable alloy of steel to form the hardened portion.”  However, Nguyen discloses in Figs. 5 a first material volume 36c, 44c (wherein the first material volume 36, 44c comprises two adjacent materials of different compositions, like the applicant’s second material volume 312, 314) with a hardened portion (comprising any portion of the hardened surface material 36c as disclosed in the abstract and col. 5, line 10 – col. 6, line 63) that is of a different hardness than a soft portion of the first material volume (comprising sealing member 44c, which is inherently made of a soft, resilient material), the first material volume 36c, 44c composed of at least a hardenable alloy of steel (because all steels are seen as being capable of being hardened, such as via heat hardening or work hardening, regardless of how much) to form the hardened portion.  Regarding claim 8, the application of the claimed materials .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 4,081,027) in view of Scallen et al. (US 2006/0213654).
Regarding claim 1, Nguyen discloses in Figs. 1-5 (specifically, the embodiment in Fig. 5) an apparatus comprising:
a first material volume 36c, 44c (wherein the first material volume 36, 44c comprises two adjacent materials of different compositions, like the applicant’s second material volume 312, 314) with a hardened portion (comprising any portion of the hardened surface material 36c as disclosed in the abstract and col. 5, line 10 – col. 6, line 63) that is of a different hardness than a soft portion of the first material volume (comprising sealing member 44c, which is inherently made of a soft, resilient material), the first material volume 36c, 44c composed of at least a hardenable alloy of steel (because all steels are seen as being capable of being hardened, such as via heat hardening or work hardening, regardless of how much) to form the hardened portion; and
a second material volume (comprising the main material volume of blade 28c) comprising at least two layers (comprising one layer made up of the main material volume of blade 28c, and a second layer made up of any optional, additional alloy like surface 36c that may be provided on the main material volume of blade 28c, but separate from the shearing surface 36c, as disclosed in col. 6, lines 12-16), the at least two layers located adjacent to a surface of the hardened portion 36c of the first material volume 36c, 44 (because the two layers include the main material volume of blade 28c abutting the first material volume 36c, 44, like the applicant’s hardened portion 308/416 only abuts the first layer 314/406 making up the second material volume, as disclosed in paragraph 13 of the applicant’s specification) and the at least two layers comprising a first layer (comprising the main material volume of blade 28c) and a second layer 
Nguyen lacks teaching that the first layer (comprising the main material volume of blade 28c) is composed of at least a low-carbon alloy of steel.
Scallen teaches in Figs. 1A-14 ram blocks 520a, 520b (paragraphs 45 and 50) similar to the first layer of the ram block disclosed by Nguyen, wherein each ram block 520 comprises a metal frame 760 that may be made of a low-carbon alloy of steel (paragraph 46).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the steel making up the first layer of the ram block disclosed by Nguyen to be made of a low-carbon steel, as Scallen teaches, because Nguyen is silent with regard to the carbon content of the steel.  Furthermore, low-carbon steel, also known as plain-carbon or mild steel, is well known in the art to be readily available, cheap, and easy to form compared to other steels. 
Regarding claim 2, Nguyen discloses in Figs. 1-5 that the second layer comprises between 50 wt% and 75 wt% of cobalt (because the second layer is disclosed in col. 5, line 10 – col. 6, line 16 as consisting of the same alloy as the shearing surface 36c and the shearing surface 36c is disclosed in col. 6, lines 4-7 as comprising at least about 50% by weight of the preferable base alloy, such as cobalt).
Regarding claim 3, Nguyen discloses in Figs. 1-5 that the first material volume (of 36c) comprises a heat treatable alloy of steel comprising one of: CrMoV Steel, NiCrMo 
Regarding claim 4, Nguyen discloses in Figs. 1-5 that the at least two layers comprise a welded joint therebetween (col. 6, lines 8-22).
Regarding claim 6, Nguyen discloses in Figs. 1-5 that a first hardness associated with the hardened portion (of 36c) reflects a measure for the first material volume 36c, 44c that is higher than a second hardness associated with other portions 44c (a seal, which is inherently made of a soft, resilient material) of the first material volume 36c, 44 that is outside of the hardened portion (of 36c).
Regarding claim 7, Nguyen discloses in Figs. 1-5 a transition zone formed adjacent to the hardened portion (of 36c) and in the first material volume 36c, 44c (wherein the hardened portion comprises a portion of alloy 36c, such as the bottom, horizontal portion of alloy 36c extending over the lip of the base 28c, and the transition zone comprises the corner in alloy 36c that makes up the transition between the bottom, horizontal portion of alloy 36c to the top, vertical portion of alloy 36c).
Claims 1-7 (alternatively: 1-4 and 6-7) are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Scallen and Dawson (US 3,615,309).
Alternatively regarding claims 1-4 and 6-7, concerning the ability of the first material volume being able to be hardened, Nguyen discloses in Figs. 1-5 that the first material volume (comprising shearing surface 36c) is made of a cobalt-based alloy (col. 5, lines 22-24 and Table 1), and Dawson teaches in col. 3, line 51 – col. 4, line 6 and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the cobalt-based alloy making up the hardened portion in Nguyen be able to be hardened along with the base metal on which the hardened portion is fixed, as Dawson teaches, because Nguyen is silent with regard to such abilities of the cobalt-based alloy.  Furthermore, Dawson teaches that the hardening also hardens the base metal (col. 4, lines 57-68).
Regarding claim 5, Nguyen discloses in Figs. 1-5 a hardened portion (of 36c) made of a cobalt-based alloy as previously discussed, but is silent with regard to whether cobalt-based alloys are able to be hardened via heat treatment in the form of induction hardening.  Dawson teaches in col. 3, line 51 – col. 4, line 6 and col. 4, lines 57-68 a cobalt-based alloy on a base metal that is then hardened via induction hardening, which hardens the base metal.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the cobalt-based alloy making up the hardened portion in Nguyen to be hardened via induction hardening along with the base metal on which the hardened portion is fixed, as Dawson teaches, because Nguyen is silent with regard to such abilities of the cobalt-based alloy, and Dawson teaches that induction hardening also hardens the base metal (col. 4, lines 57-68).
Claim 5 (alternatively) is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Scallen as applied to claim 1 above, and further in view of Dawson (US 3,615,309).
Regarding claim 5, Nguyen discloses in Figs. 1-5 a hardened portion made of a cobalt-based alloy as previously discussed, but is silent with regard to whether cobalt-based alloys are able to be hardened via heat treatment in the form of induction hardening.  Dawson teaches in col. 3, line 51 – col. 4, line 6 and col. 4, lines 57-68 a cobalt-based alloy on a base metal that is then hardened via induction hardening, which hardens the base metal.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the cobalt-based alloy making up the hardened portion in Nguyen to be hardened via induction hardening along with the base metal on which the hardened portion is fixed, as Dawson teaches, because Nguyen is silent with regard to such abilities of the cobalt-based alloy, and Dawson teaches that induction hardening also hardens the base metal (col. 4, lines 57-68).
Allowable Subject Matter
Claims 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or render obvious, in combination with the other limitations recited in claim 8, the lower shear blade comprising: a first material volume comprising a hardened portion formed from at least a hardenable alloy of steel with a different hardness than a soft portion of the first material volume; and a second material volume 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753